MEMORANDUM**
Thomas Nguyen appeals his 24-month prison sentence imposed following the revocation of his probation. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Nguyen contends that the district court erred by failing to comply with the requirements of 18 U.S.C. § 3553 as mandated by 18 U.S.C. § 3565(a). ‘We review de novo the district court’s application of the Sentencing Guidelines. We review for abuse of discretion the district court’s consideration of non-binding policy statements.” United States v. George, 184 F.3d 1119,1120 (9th Cir.1999) (internal citations omitted).
After reviewing the entire record, we conclude that the district court appropriately considered the factors enumerated in § 3553(a). See United States v. Lockard, 910 F.2d 542, 544 (9th Cir.1990) (deciding that the district court does not need to address each factor individually if the record as a whole demonstrates that the court did consider the factors). In addition, because the record demonstrates that the district court was aware of the Chapter 7 policy range, and that it considered and rejected the higher sentencing range applicable to the underlying offense, we conclude that the court complied with § 3553(a)(4)(B). See United States v. Ola-banji 268 F.3d 636, 639 (9th Cir.2001).
Finally, we conclude that the district court’s statement that the sentence imposed was appropriate based on the gravity and seriousness of Nguyen’s conduct, was sufficient to conduct a meaningful review. See United States v. Musa, 220 *240F.3d 1096, 1101 (9th Cir.2000) (concluding that the district court’s finding that defendant was a “danger to the community” was sufficient to meet the requirements of 18 U.S.C. § 3553(c)(2)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.